      Case: 1:20-cv-02865 Document #: 1 Filed: 05/12/20 Page 1 of 21 PageID #:1




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS


 Enrique Chavez and Emma Sheikh,
 individually and on behalf of all others            Civil Action No. __________________
 similarly situated,
                                                     ORIGINAL CLASS ACTION
 Plaintiffs,                                         COMPLAINT FOR DECLARATORY,
                                                     INJUNCTIVE, AND EQUITABLE
 v.                                                  RELIEF

 DePaul University and Board of Trustees of          JURY TRIAL DEMANDED
 DePaul University,

 Defendants


        Plaintiffs Enrique Chavez and Emma Sheikh (“Plaintiffs”), individually and on behalf of

all other similarly situated students (collectively, the “Class,” as more fully defined below), bring

this class action complaint against DePaul University (“DePaul”) and the Board of Trustees of

DePaul University (the “Board of Trustees”) (collectively, “Defendants”). Plaintiffs make the

following allegations upon personal knowledge as to their own acts, and upon information and

belief and their attorneys’ investigation as to all other matters.

                                   NATURE OF THE ACTION

        1.     This is a class action brought by Plaintiffs on behalf of themselves and other

graduate and undergraduate students of DePaul University who paid in full for their tuition

charges for the Spring 2020 academic Quarter, Summer 2020 Term, and/or Summer 2020

Sessions. These students have not been refunded or reimbursed a pro-rated portion of the tuition

expenses for the educational and other services they did not and will not receive after they were

forced to leave campus when DePaul University abruptly closed its doors to students due to the

Coronavirus Disease 2019 (“COVID-19”).
      Case: 1:20-cv-02865 Document #: 1 Filed: 05/12/20 Page 2 of 21 PageID #:2




       2.      Plaintiffs and the other proposed Class members are students who paid tuition for

the Spring 2020 Quarter, Summer 2020 Term, and/or Summer 2020 Sessions at DePaul

University and have not received refunds or reimbursement for the decreased value of the

education that DePaul has provided them since their classes transitioned from in-person

instruction to an entirely remote learning, online format.

       3.      Specifically, as a result of Defendants’ wrongful acts and unfair business practices

alleged herein, Plaintiffs and the proposed Class (i) have not received any refund or

reimbursement for the unused services for which they paid; and/or (ii) did not receive any refund

or reimbursement for the decreased value of the education they received from DePaul when their

classes transitioned from in-person instruction at the DePaul campus facilities to an entirely

remote, online learning format.

       4.      Comprised of ten colleges and schools across two campuses, both of which are

located in Chicago, Illinois, DePaul caters to both undergraduate and graduate students. DePaul

University currently boasts that it serves 14,507 undergraduate students and 7,930 graduate

students. Undergraduate students can select from over 130 majors, while graduate students can

enroll in one of more than 175 graduate programs.

       5.      The cost of attending DePaul University differs significantly depending on the

student’s program, date of enrollment, and living situation. By way of example, an

undergraduate student who began attending the Richard H. Driehaus College of Business,

College of Computing & Digital Media, and College of Science & Health in 2019 pays $13,517

in tuition per term, or $40,551 for the three-term 2019-20 academic year. Meanwhile, a full-time

student entering the DePaul University College of Law—which, unlike other programs, is on a




                                                 2
      Case: 1:20-cv-02865 Document #: 1 Filed: 05/12/20 Page 3 of 21 PageID #:3




semester schedule—in 2019 pays $24,335 per semester or $48,670 per year. In addition, students

pay a variety of mandatory fees, such as a Student Activity Fee and Athletic Fee.

        6.      DePaul University is the nation’s largest Catholic university and the thirteenth

largest private university in the U.S. 1 DePaul’s budget for the 2019 to 2020 academic year is

$568 million.2 As of 2019, DePaul had a $696.5 million endowment. 3

        7.      On March 11, 2020, DePaul announced its intention to suspend all in-person final

exams for the Winter 2020 Quarter, cancel or postpone all University-sponsored events, and,

“[w]henever possible,” deliver all classes remotely during the Spring 2020 Quarter and, for the

law school, the remainder of Spring 2020 Semester. Additionally, at this time, DePaul

announced that students who live in residence halls “should prepare not to return for Spring

Quarter.” On or around March 13, 2020, DePaul reiterated that “[s]tudents should plan on all

Spring Quarter courses moving online” and that “in-person courses in Spring will be a rare

occurrence.”

        8.      In the following days, DePaul alerted students that certain buildings would be

closed and certain services would be reduced or suspended altogether. On March 20, 2020,

DePaul announced that, effective March 21, “with minor exceptions, all buildings on both

campuses will be locked down.”

        9.      DePaul’s Winter 2020 Quarter concluded on March 20, 2020, followed by Spring

Break from March 21 to March 27, 2020. Since the Spring 2020 Quarter began on March 28,

2020, DePaul University has not held any in-person classes. Instead, DePaul has offered only


1
  About DePaul, DePaul University, https://offices.depaul.edu/university-marketing-communications/facts-
stats/Pages/about-depaul.aspx (last visited May 11, 2020).
2
  Id.
3
  U.S. and Canadian Institutions Listed by Fiscal Year (FY) 2019 Endowment Market Value and Change in
Endowment Market Value, National Association of College and University Business Officers and TIAA (February
2020), https://www nacubo.org/-/media/Nacubo/Documents/EndowmentFiles/2019-Endowment-Market-Values--
Final-Feb-10.ashx? (last visited May 11, 2020).


                                                     3
       Case: 1:20-cv-02865 Document #: 1 Filed: 05/12/20 Page 4 of 21 PageID #:4




online classes, which are less valuable than the in-person instruction which thousands of DePaul

University students had selected. As a result of the closure of the DePaul University campuses,

Defendants have not provided the education, services, facilities, technology, access, or

opportunities for which Plaintiffs and the other DePaul students paid.

        10.      According to Forbes, DePaul University is expected to receive at least $14

million in relief from the federal government as part of the federal stimulus bill designed to ease

the impact of COVID-19. 4 This means that DePaul University will receive the tenth-largest sum

of federal aid among private, non-profit institutions. 5

        11.      Despite receiving this influx of federal funds, Defendants refuse to refund or

reimburse Plaintiffs and similarly situated DePaul University students for tuition for online

classes that DePaul is currently offering to them that are substantially less valuable than the in-

person classes for which the students enrolled. Although students’ education has been

diminished with the forced shift to online learning, DePaul University campuses have been

closed to their students since March 21, 2020, and all Spring 2020 Quarter classes have been

held online, Defendants have charged students the full cost of tuition for Spring 2020 Quarter or

Semester. 6

        12.      In response to DePaul’s refusal to issue adequate refunds to students whose

education and services have been interrupted by the school’s closure and move to online

instruction, over 5,700 people have signed an online petition at www.change.org requesting that



4
  Wesley Whistle, The Colleges Getting The Most Money From The Stimulus Bill, Forbes (Apr 10, 2020),
https://www.forbes.com/sites/wesleywhistle/2020/04/10/the-colleges-getting-the-most-money-from-the-stimulus-
bill/#68ffa5c93686 (last visited May 11, 2020).
5
  Brita Hunegs and Ella Lee, DePaul to receive 10th-largest sum of aid among private non-profit institutions from
CARES Act, The DePaulia (April 20, 2020), https://depauliaonline.com/47960/news/depaul-to-receive-10th-largest-
sum-of-aid-among-private-non-profit-institutions-from-care-act/ (last visited May 11, 2020).
6
  DePaul Covid-19 Update, DePaul University (March 13, 2020), https://resources.depaul.edu/coronavirus-covid-
19-updates/updates/Pages/3-13-2020-student.aspx (last visited May 11, 2020).


                                                        4
       Case: 1:20-cv-02865 Document #: 1 Filed: 05/12/20 Page 5 of 21 PageID #:5




DePaul decrease tuition for the Spring 2020 Quarter because “the educational services offered

[for the Spring 2020 Quarter] are not equal to services rendered” in on-campus instruction. 7

         13.      Plaintiffs and the students in the proposed Class have been deprived of the full

benefits of the in-person courses, University services, and other services, accommodations, and

experiences for which they paid exorbitant rates. Defendants are currently unlawfully retaining

funds that students in the proposed Class paid for the Spring 2020 Quarter or Semester, Summer

2020 Term, and Summer 2020 Sessions for tuition—and for the “educational experience”

marketed to them by Defendants—given that DePaul is either failing to provide paid-for services

and opportunities altogether or is providing them at a dramatically lower quality than that which

was represented to students. Essentially, students have paid DePaul for hands-on classroom

instruction and experiences in which they can no longer engage, learning facilities they can no

longer enter, and academic resources they can no longer access. Defendants are thus profiting

from COVID-19, asking students and their families—many of whom have been laid off, become

ill, or are otherwise suffering significantly—to bear the financial brunt of the pandemic. Both

contract and equity demand that Defendants disgorge these funds.

         14.      Plaintiffs and similarly situated DePaul University students are entitled to have

Defendants disgorge the portions of their payments for substandard classes and have those

payments refunded to them. Plaintiffs bring this class action for monetary damages and

injunctive, declaratory, and equitable relief, and any other available remedies, resulting from

Defendants’ illegal, inequitable, and unfair retention of the funds paid by Plaintiffs and the other

students in the proposed Class.



7
 Ethan Ng, Lower Tuition for DePaul University after spring classes shifted to online, Change.org (March 2020),
https://www.change.org/p/depaul-university-lower-tuition-for-colleges-after-making-all-classes-online (last visited
May 11, 2020).


                                                         5
      Case: 1:20-cv-02865 Document #: 1 Filed: 05/12/20 Page 6 of 21 PageID #:6




       15.     Specifically, this lawsuit seeks disgorgement of the pro-rated amounts of tuition

charges that Plaintiffs and the other Class members paid, for which they will not be provided the

services, benefits, or products they paid to receive, including the difference in value between the

live in-person classes for which 2020 Spring Quarter or Semester, Summer 2020 Term, and

Summer 2020 Session students enrolled and paid, compared to the lesser online versions of

classes DePaul University has been providing to them since late-March 2020.

                                            PARTIES
       A. Plaintiffs

       16.     Plaintiff Enrique Chavez is a resident of Chicago, Illinois. Mr. Chavez is a senior

undergraduate student studying psychology at DePaul University’s Lincoln Park campus in

Chicago. Mr. Chavez is enrolled in classes and paid the required tuition and fees for the DePaul

University Spring 2020 Quarter. Mr. Chavez paid $13,160 in tuition for the Spring 2020 Quarter.

In addition, Mr. Chavez paid DePaul University’s mandatory undergraduate student fees for the

Spring 2020 Quarter including a $27 Student Activity Fee, a $25 Athletic Fee, and a $105 public

transit fee. Mr. Chavez received financial aid for a portion of these fees and took out student

loans and used personal funds to cover the remaining costs. Mr. Chavez has neither received nor

been offered any refund or reimbursement for the tuition or fees that he has paid for the Spring

2020 Quarter at DePaul.

       17.     Plaintiff Emma Sheikh is a resident of Chicago, Illinois. Ms. Sheikh is a first-year

Master’s degree student studying elementary education at DePaul University’s College of

Education graduate program at the DePaul Lincoln Park campus in Chicago. Ms. Sheikh is

enrolled in classes and paid the required tuition and fees for the DePaul University Spring 2020

Quarter. Ms. Sheikh paid $8,515 in tuition for the Spring 2020 Quarter. In addition, Ms. Sheikh

paid DePaul University’s mandatory graduate student fees for the Spring 2020 Quarter including


                                                 6
      Case: 1:20-cv-02865 Document #: 1 Filed: 05/12/20 Page 7 of 21 PageID #:7




a $25 Athletic Fee and a $105 public transit fee. Ms. Sheikh paid for tuition and fees with her

own funds and in part by taking out student loans. Ms. Sheikh has neither received nor been

offered any refund or reimbursement for the tuition or fees that she has paid for the Spring 2020

Quarter at DePaul. Ms. Sheikh is also enrolled in courses for DePaul’s Summer Session 1, which

is scheduled to begin on June 15 and conclude on July 19, 2020.

        B. Defendants

        18.     Defendant DePaul University is a private university organized under the Illinois

General Not for Profit Corporation Act, 805 ILCS 105, et seq., with its principal place of

business in Chicago, Illinois.

        19.     Defendant DePaul University is governed by Defendant Board of Trustees of

DePaul University. The Board has approximately 35 voting members. The Board’s principal

place of business is in Chicago, Illinois.

                                 JURISDICTION AND VENUE

        20.     This Court has original jurisdiction under 28 U.S.C. § 1332(d)(2)(A), as modified

by the Class Action Fairness Act of 2005, because the matter in controversy exceeds $5,000,000,

exclusive of interests and costs, and because at least one member of the Class defined below is a

citizen of a state other than Illinois.

        21.     This Court has personal jurisdiction over Defendants because Defendants

maintain their principal place of business in this District.

        22.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1), because

Plaintiffs and Defendants reside in this District and are residents of the state of Illinois.




                                                   7
       Case: 1:20-cv-02865 Document #: 1 Filed: 05/12/20 Page 8 of 21 PageID #:8




                                      FACTUAL ALLEGATIONS

        A. DePaul University Markets a Unique Educational Experience

        23.      With two Chicago campuses—the flagship Lincoln Park Campus and the Loop

Campus—DePaul University offers more than 300 undergraduate majors and graduate programs

to more than 22,000 students. In addition to offering varied course and program offerings,

DePaul attracts students by marketing its robust student life and campus culture. For example,

DePaul reports having “more than 350 student organizations dedicated to community service,

student government, professional development, recreational sports and more” and encourages

students to volunteer through community-based organizations.

        24.      DePaul further markets itself and justifies its high tuition cost by stressing the

vitality of its “educational experience,” which “weaves together mind, place, people and heart.” 8

In particular, DePaul stresses that the school’s backdrop of Chicago is integral to students’

experiences: “At DePaul, your ‘college town’ is the entire city of Chicago — and it's all yours to

explore.” 9 DePaul’s website proclaims that, “Going to school at DePaul means living in Chicago

(or very close if you’re commuting). And Chicago has endless opportunities to play and learn.

It’s definitely big, but it’s also known for Midwestern friendliness, a strong sense of community,

and its ethnic diversity, food and culture.” 10 Indeed, DePaul’s homepage boldly claims:

“Chicago is Our Classroom, The World is Our Focus.” 11




8
  About, DePaul University, https://www.depaul.edu/about/Pages/default.aspx (last visited May 11, 2020).
9
  Campuses: Choose a lively neighborhood or the heart of the city – or better yet, both, DePaul University,
https://www.depaul.edu/about/campuses/Pages/default.aspx (last visited May 11, 2020).
10
   Home Sweet DePaul – What’s it like to be a student here?, DePaul University, https://www.depaul.edu/student-
life/Pages/default.aspx (last visited May 11, 2020).
11
   An Urban Education, a Global Perspective, DePaul University, https://www.depaul.edu/Pages/default.aspx (last
visited May 11, 2020).


                                                       8
       Case: 1:20-cv-02865 Document #: 1 Filed: 05/12/20 Page 9 of 21 PageID #:9




        25.      Additionally, DePaul markets its hands-on approach to instruction. As the DePaul

University admissions website boasts, “There are a million reasons you might apply to DePaul,

but one is certain: here you'll learn by doing.” 12 For instance, graduate students are told that they

will have the opportunity to “[l]everage the city of Chicago [and] build community

connections” 13 and DePaul’s Career Center claims that 64% of graduates complete an internship

while in school. 14

        26.      The majority of programs at DePaul University are on a quarter system. The

Winter 2020 Quarter concluded on March 20, 2020 and the Spring 2020 Quarter resumed on

March 28, 2020. Finals for DePaul’s Spring 2020 Quarter were scheduled to occur between June

6 and June 12, 2020, with commencement scheduled to take place on June 13 and June 14, 2020.

For law students, the Spring 2020 semester began on January 13, 2020 and was scheduled to

culminate in final exams from May 4 to 14, 2020 and commencement on May 16, 2020.

        27.      For summer courses, DePaul offers a ten-week Summer Term as well as two

separate five-week Summer Sessions. The 2020 Summer Term is scheduled to commence on

June 15, 2020, and will conclude on August 23, 2020. The first Summer Session begins on June

15, 2020, and ends on July 19, 2020, and the second Summer Session begins on July 20, 2020,

and concludes on August 23, 2020.

              B. Life at DePaul University was Upended by the Coronavirus Pandemic

        28.      However, for DePaul’s graduate and undergraduate students, the Spring 2020

Quarter (or Semester, for law students) has not proceeded as planned.



12
   Admission and Aid, DePaul University, https://www.depaul.edu/admission-and-aid/Pages/default.aspx (last visited
May 11, 2020).
13
   Id.
14
   Career Success – DePaul Grads are Ready to Succeed, DePaul University,
https://www.depaul.edu/academics/Pages/career-success.aspx (last visited May 11, 2020).


                                                        9
    Case: 1:20-cv-02865 Document #: 1 Filed: 05/12/20 Page 10 of 21 PageID #:10




       29.     Beginning in January 2020, America faced a national crisis as cities, states, towns,

business and all types of schools, colleges, and universities when the COVID-19 threat reached

our shores. By March 2020, many areas of the United States began implementing social

distancing measures in an effort to slow the spread of COVID-19 and maintain and protect our

hospitals, medical personnel, and vulnerable populations.

       30.     In mid-March 2020, thousands of DePaul University students were in the midst of

final exams for the Winter 2020 Quarter, preparing for spring break, and looking ahead to the

Spring 2020 Quarter. However, on March 11, 2020, DePaul University President A. Gabriel

Esteban, Ph.D. sent a broadcast email to all DePaul University students, announcing that (1) all

in-person final exams for the Winter 2020 Quarter would be suspended, (2) all University-

sponsored events would be postponed or canceled, and (3) “[w]henever possible,” DePaul would

deliver all classes remotely during the Spring 2020 Quarter and, for the law school, the

remainder of Spring 2020 Semester. Additionally, the email advised that “[s]tudents who live in

residence halls should prepare not to return for Spring Quarter.”

       31.     Two days later, on March 13, 2020, DePaul University students received another

message, reiterating that they “should plan on all Spring Quarter courses moving online.” The

broadcast email from DePaul University’s Executive Vice President, Interim Provost, and Vice

President of Student Affairs announced: “Only a very, very small number of courses will

continue to meet in person. In other words, in-person courses in Spring will be a rare occurrence.

Your Spring Quarter professors will reach out to you with more information.”

       32.     In the following days, DePaul announced additional closures of campus buildings

and reductions of campus services. On March 20, 2020, DePaul revealed that, effective March

21, “with minor exceptions, all buildings on both campuses will be locked down.”




                                                10
     Case: 1:20-cv-02865 Document #: 1 Filed: 05/12/20 Page 11 of 21 PageID #:11




        33.        Since the Spring 2020 Quarter began on March 28, 2020, DePaul University has

not held any in-person classes. Instead, DePaul has “shift[ed] to remote delivery of courses,”

which Defendants recognize “certainly is an abrupt change from the usual way DePaul

operates.” 15

        34.        On April 6, 2020, DePaul announced that all Summer 2020 courses will be

delivered remotely. 16

        C. DePaul University Has Failed to Reimburse Students for Substandard Online

              Instruction

        35.        Yet, despite this “abrupt change,” Defendants refuse to issue refunds to DePaul

University students for the substandard “educational experience” that they are now receiving due

to the forced transition to online learning.

        36.        The remote learning, online classes are a shadow of the classes that had been

offered to DePaul University students prior to the campus closures. This is particularly true for

disciplines and courses of instruction such as the arts and laboratory-based sciences, where

hands-on, in-person instruction is the norm—and, in reality, a necessity. Indeed, DePaul

admitted in its March 11 email to students that, for some courses, online learning would “not [be]

appropriate.” 17

        37.        In fact, Defendants have repeatedly acknowledged that online classes do not

provide DePaul University students with the education for which they had signed up.


15
   Provost message to students with Spring course information, DePaul University (March 23, 2020),
https://resources.depaul.edu/coronavirus-covid-19-updates/updates/Pages/3-23-20-provost-message.aspx (last
visited May 11, 2020)
16
   Interim provost to faculty: Summer update, teaching resources and band-width limitations, DePaul University
(April 6, 2020), https://resources.depaul.edu/coronavirus-covid-19-updates/updates/Pages/4-6-20-faculty-update-
from-provost.aspx (last visited May 11, 2020).
17
   All-university details on significant changes to Winter final exams and Spring Quarter, DePaul University (March
11, 2020), https://resources.depaul.edu/coronavirus-covid-19-updates/updates/Pages/03-11-2020-all-university.aspx
(last visited May 11, 2020).


                                                        11
     Case: 1:20-cv-02865 Document #: 1 Filed: 05/12/20 Page 12 of 21 PageID #:12




        38.      For example, in an email to DePaul University students on March 23, 2020,

DePaul’s Interim Provost, Salma Ghanem, wrote that “this isn’t the year any of us expected” and

that faculty “are finding creative solutions” to execute online learning effectively. 18 Further, in

this email, DePaul recognized that “there will be cases where remote instruction is a far different

experience than the classroom instruction to which students are accustomed.” 19

        39.      In an email to faculty on March 30, 2020, Interim Provost Ghanem all but

admitted that DePaul University students were paying the full cost of tuition for what is a

glorified trial-and-error. The email noted: “now we embark on our unintended experiment with

universal remote learning.” 20 Interim Provost Ghanem went on to acknowledge that, for the

previous week, the goal for faculty had merely been to “get [] courses up and running as best

[they] can.” 21 The email also offered faculty “tips for features [they] might try.” 22 Finally,

DePaul encouraged faculty to “test out what works for [them], and what doesn’t” when it comes

to online instruction. 23

        40.      Through these communications, DePaul acknowledged that University faculty are

not prepared to teach virtually, or at least not to do so well. Defendants have conceded that

DePaul’s delivery of instruction for the Spring 2020 Quarter and Semester would be

experimental, even admitted that online learning would be inappropriate for some courses, and

communicated that University faculty are merely expected to try their best.



18
   Provost message to students with Spring course information, DePaul University (March 23, 2020),
https://resources.depaul.edu/coronavirus-covid-19-updates/updates/Pages/3-23-20-provost-message.aspx (last
visited May 11, 2020).
19
   Id.
20
   Interim provost shares more resources, best practices and Spring Quarter updates for faculty, DePaul University
(March 30, 2020), https://resources.depaul.edu/coronavirus-covid-19-updates/updates/Pages/3-30-20.aspx (last
visited May 11, 2020).
21
   Id.
22
   Id.
23
   Id.


                                                        12
     Case: 1:20-cv-02865 Document #: 1 Filed: 05/12/20 Page 13 of 21 PageID #:13




        41.      Meanwhile, however, students are expected to pay full tuition—tuition that was

meant to go towards a hands-on, interactive, in-person, immersive education in the vibrant city

of Chicago. Inexplicably, despite the forced shift to online, remote learning, DePaul has

maintained to students that their “educational experience” would be unchanged. DePaul wrote to

students in a March 23, 2020, email: “We promise you: the education you receive in the Spring

will still be a DePaul education.” 24

        42.      This is simply not possible. Not only have Defendants recognized that online

classes are an “experiment,” but, by closing down its campuses, Defendants have also denied

DePaul University students access to the opportunities that attracted them to the DePaul

University in the first place.

        43.      The remote, online “classes” offered since March deprive Spring 2020 students of

access to their peers, faculty, facilities, materials, and other critical learning opportunities. These

classes are not equivalent to the in-person, on-campus educational experience that Plaintiffs and

other DePaul University students chose for their university education. The tuition that DePaul

University charged its students were predicated on, inter alia, students’ constant interaction with

and feedback from peers, mentors, professors, and guest lecturers; use of technology and

laboratories; leverage of connections and organizations across the city of Chicago; and

participation in internships and extracurricular groups.

        44.      Through this lawsuit, Plaintiffs seek—for themselves and the other Class

members—Defendants’ disgorgement of the pro-rated portion of the tuition and fees for the

educational and other services they did not receive for the Spring 2020 Quarter and the



24
  Provost message to students with Spring course information, DePaul University (March 23, 2020),
https://resources.depaul.edu/coronavirus-covid-19-updates/updates/Pages/3-23-20-provost-message.aspx (last
visited May 11, 2020).


                                                       13
    Case: 1:20-cv-02865 Document #: 1 Filed: 05/12/20 Page 14 of 21 PageID #:14




remainder of the Spring 2020 Semester when classes moved online and campus services ceased

being provided.

                                CLASS ACTION ALLEGATIONS

       45.      Pursuant to Fed. R. Civ. P. 23(a), (b)(2), (b)(3), and/or (c)(4), Plaintiffs bring this

action on behalf of themselves and the following Class:

       All persons who paid DePaul University tuition and/or fees for in-person
       education for the Spring 2020 Quarter or Semester, the Summer 2020 Term,
       and/or one or both Summer 2020 Sessions

       46.      A class action is a superior means to ensure the fair and efficient adjudication of

this case. The damages suffered by individual Class members are relatively small compared to

the burden and expense of individual litigation of the claims described herein against the

Defendants. Moreover, individualized actions would run the risk of creating inconsistent or

contradictory judgments arising from the same set of facts and would increase the likely delay

and expense to all parties involved and the Court itself. By contrast, by proceeding as a class

action, the claims at issue can be adjudicated efficiently through economies of scale.

       47.      Numerosity. In accordance with Fed. R. Civ. P. 23(a)(1), the members the

proposed Class are so numerous and geographically dispersed that individual joinder of all Class

members is impracticable. Although the precise number of Class members is unknown presently

to Plaintiff, the Class is presumed to number more than 40,000 people and is easily ascertainable

through enrollment and financial records maintained by Defendants.

       48.      Commonality and Predominance. In accordance with Fed. R. Civ. P 23(a)(1)

and (b)(3), this action involves questions of law and fact common to the Class that predominate

over any individual questions specific to any Class member. These include:

             a. whether Defendants accepted money from the Class;




                                                  14
    Case: 1:20-cv-02865 Document #: 1 Filed: 05/12/20 Page 15 of 21 PageID #:15




             b. whether Defendants retained money from the Class for services it did not render,
                or only partially rendered;

             c. whether Defendants entered into a contract with the Class;

             d. whether Defendants breached its contract with the Class;

             e. whether Defendants benefitted from the money it accepted from the Class;

             f. whether the educational and other services Defendants provided to the Class were
                commensurate with their value;

             g. whether certification of the Class is appropriate under Fed. R. Civ. P. 23;

             h. whether Class members are entitled to declaratory, equitable, or injunctive relief,
                and/or other relief; and

             i. the amount and nature of relief to be awarded to Plaintiffs and the Class.

       49.      Typicality. Pursuant to Fed. R. Civ. P. 23(a)(3), Plaintiffs’ claims are typical of

the other Class members’ claims because Plaintiffs and the other Class members each paid for

certain costs associated with the Spring 2020 semester but were not provided the services that

those costs were meant to cover. Each suffered damages in the form of their lost tuition, fees, and

other monies paid to Defendant, and the claims all arise from the same USC practices and course

of conduct. There are no defenses available that are unique to the Plaintiffs.

       50.      Adequacy of Representation. In accordance with Fed. R. Civ. P 23(a)(4),

Plaintiffs are adequate Class representatives because their interests do not conflict with the

interests of the other proposed Class members. Moreover, Plaintiffs have retained counsel

competent and experienced in complex class action litigation, and they intend to prosecute this

action vigorously on behalf of their fellow Class members. Plaintiffs have no interests that are

antagonistic to those of the Class and they will fairly and adequately protect the proposed Class’

rights along with counsel.




                                                 15
    Case: 1:20-cv-02865 Document #: 1 Filed: 05/12/20 Page 16 of 21 PageID #:16




                                       CLAIMS FOR RELIEF

                                              COUNT I
                                          Breach of Contract

       51.        Plaintiffs repeat and re-allege the allegations in Paragraphs 1-50, above, as if fully

alleged herein.

       52.        Plaintiffs bring this claim on behalf of themselves and the proposed Class.

       53.        Plaintiffs and the other members of the Class entered into binding contracts with

Defendants, which provided that Plaintiffs and the members of the Class would pay tuition and

fees to DePaul, in exchange for on-campus educational, social, and other facilities and

experiences.

       54.        As part of their contracts with DePaul, and in exchange for adequate

consideration that Plaintiffs and members of the proposed Class provided, Defendants promised

to provide educational and campus services during the Spring 2020 Quarter and/or Semester,

Summer 2020 Term, and Summer 2020 Sessions.

       55.        Defendants failed to provide the services that they were obligated to perform

under their contracts with Plaintiffs and the proposed Class. Defendants have retained tuition and

fees paid by Plaintiffs and the other members of the Class for the full Spring 2020 Quarter or

Semester, Summer 2020 Term, and Summer 2020 Sessions without providing them the promised

benefits.

       56.        By contrast, Plaintiffs and the other members of the Class fulfilled their end of the

bargain when they paid the monies due and owing for their full tuition and fees for the Spring

2020 Quarter or Semester, Summer 2020 Term, and Summer 2020 Sessions.

       57.        The tuition and fees that Plaintiffs and the proposed Class paid were intended to

cover in-person educational and extra-curricular services from March 28 through June 12, 2020,



                                                   16
    Case: 1:20-cv-02865 Document #: 1 Filed: 05/12/20 Page 17 of 21 PageID #:17




for the Spring 2020 Quarter; January 13 through May 14, 2020, for the DePaul University

College of Law Spring 2020 Semester; June 15 through August 23, 2020, for the Summer 2020

Term; June 15 through July 19, 2020, for 2020 Summer Session I; and July 20 through August

23, 2020, for 2020 Summer Session II.

       58.        Defendants, however, failed to provide the services due under the contracts for

those entire time periods, yet have improperly retained the funds Plaintiffs and the proposed

Class paid for their tuition and fees, without providing them the services and other benefits due

under the contracts.

       59.        Plaintiffs and members of the Class have suffered damages as a direct and

proximate result of Defendants’ breach, including being deprived of the education, experience,

and services that they were promised and expected to obtain, and for which they have paid. They

are entitled to damages including but not limited to prorated reimbursement of the tuition, fees,

and other expenses that were collected by Defendants for services that Defendants failed to fully

deliver.

       60.        Defendants’ performance under the contracts is not excused because of COVID-

19. Even if performance were excused or impossible, Defendants would nevertheless be required

to return the funds received for services and/or goods that it did not provide.

                                             COUNT II
                                Restitution Based On Quasi-Contract

       61.        Plaintiffs repeat and re-allege the allegations in Paragraphs 1-60, above, as if fully

alleged herein.

       62.        Plaintiffs bring this claim on behalf of themselves and the proposed Class in the

alternative to the breach of contract claim brought in Count I.




                                                   17
    Case: 1:20-cv-02865 Document #: 1 Filed: 05/12/20 Page 18 of 21 PageID #:18




       63.        Plaintiffs and other members of the proposed Class conferred a benefit on

Defendants in the form of payments of tuition and required fees to Defendants at the expense of

Plaintiffs and the other members of the Class.

       64.        Defendants have retained the benefit paid by Plaintiffs and the Class despite their

failure to provide the services for which the benefit was paid, to the detriment of Plaintiffs and

the Class.

       65.        Plaintiffs and the other members of the Class did not receive the full benefit of

their bargain from Defendants.

       66.        There is no justification or cause for Defendants’ failure to return the portion of

the tuition and fees that Defendants has unjustifiably retained despite their failure to complete the

services for which Plaintiffs provided the funds to Defendants. Defendants’ retention of such

funds therefore violate fundamental principles of justice, equity, and good conscience.

       67.        Accordingly, Defendants has been unjustly enriched and should pay as restitution

a pro-rated portion of the funds that Plaintiffs and the proposed Class paid for tuition and fees.

                                              COUNT III
                                              Conversion

       68.        Plaintiffs repeat and re-allege the allegations in Paragraphs 1-67, above, as if fully

alleged herein.

       69.        Plaintiffs bring this claim on behalf of themselves and the proposed Class.

       70.        Plaintiffs and the other members of the Class have a right to the in-person

educational and extra-curricular services that they were supposed to be provided in exchange for

their payments to Defendants.

       71.        Defendants intentionally interfered with the rights of Plaintiffs and the other

members of the proposed Class when they retained fees intended to pay for on-campus classes,



                                                   18
    Case: 1:20-cv-02865 Document #: 1 Filed: 05/12/20 Page 19 of 21 PageID #:19




facilities, activities, and other educational services, while moving all classes to an online, remote

learning format and discontinuing services and access to facilities for which Plaintiffs and the

members of the proposed Class had paid.

       72.     Defendants deprived Plaintiffs and the other members of the Class of their fees or

of the right to the services for which their fees were intended to be used.

       73.     Class members requested that DePaul issue partial tuition and fee reimbursements

for the Spring 2020 Quarter and Semester.

       74.     Defendants’ retention of the fees paid by Plaintiffs and the other members of the

Class without providing the services for which they paid deprived Plaintiffs and the Class of the

benefits for which the fees were paid. This interference with the services for which Plaintiffs and

the other members of the Class paid damaged Plaintiffs and the Class in that they paid fees for

services that were not and will not be provided.

       75.     Plaintiffs and the other members of the Class are entitled to the return of prorated

portion of the tuition and fees paid for the Spring 2020 Quarter or Semester, Summer 2020 Term,

and Summer 2020 Sessions.

                                     PRAYER FOR RELIEF

       Plaintiffs, individually and on behalf of the members of the Class, respectfully request

that the Court enter judgment in their favor and against Defendants as follows:

               a.      Certifying the Class as requested herein, designating Plaintiffs as Class

representatives, and appointing the undersigned counsel as Class Counsel;

               b.      Declaring that Defendants are financially responsible for notifying the

Class members of the pendency of this suit;

               c.      Declaring that Defendants wrongfully kept the monies paid by the Class;




                                                   19
    Case: 1:20-cv-02865 Document #: 1 Filed: 05/12/20 Page 20 of 21 PageID #:20




               d.      Awarding injunctive relief as permitted by law or equity;

               e.      Awarding Plaintiffs’ reasonable attorneys’ fees, costs, and expenses;

               f.      Awarding pre- and post-judgment interest on any amounts awarded; and

               g.      Awarding such other and further relief as the Court deems just and proper.

                               DEMAND FOR JURY TRIAL

       Plaintiffs demand a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure on all causes of action so triable.


Dated: May 12, 2020                                  /s/ Richard D. Schwartz
                                                     Richard D. Schwartz
                                                     Shanon J. Carson
                                                     Ellen T. Noteware
                                                     Joshua T. Ripley
                                                     BERGER MONTAGUE PC
                                                     1818 Market Street, Suite 3600
                                                     Philadelphia, PA 19103
                                                     Tel: (215) 875-3000
                                                     Fax: (215) 875-4604
                                                     rschwartz@bm.net
                                                     scarson@bm.net
                                                     enoteware@bm.net
                                                     jripley@bm.net
                                                     E. Michelle Drake
                                                     Joseph Hashmall
                                                     BERGER MONTAGUE PC
                                                     Minneapolis, MN
                                                     Tel: (215) 875-3000
                                                     Fax: (215) 875-4604
                                                     emdrake@bm.net
                                                     jhashmall@bm.net

                                                     Amit Bindra
                                                     Kristen Prinz
                                                     THE PRINZ LAW FIRM, P.C.
                                                     One East Wacker, Suite 2500
                                                     Chicago, IL 60601
                                                     Tel: (312) 212-4450
                                                     Fax: (312) 284-4822
                                                     abindra@prinz-lawfirm.com


                                                20
Case: 1:20-cv-02865 Document #: 1 Filed: 05/12/20 Page 21 of 21 PageID #:21




                                         kprinz@prinz-lawfirm.com

                                         Counsel for Plaintiffs and the Proposed
                                         Class




                                    21
